Case 18-58700-bem        Doc 48    Filed 12/04/18 Entered 12/04/18 09:13:16   Desc
                                        Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

  IN RE:     DAVID W. CONNER,                     {   CHAPTER 13
                                                  {
                                                  {
             DEBTOR(S)                            {   CASE NO. A18-58700-BEM
                                                  {
                                                  {   JUDGE ELLIS-MONRO

                                    SUPPLEMENTAL
                             OBJECTION TO CONFIRMATION

       COMES NOW Mary Ida Townson, TRUSTEE herein, and objects to
  Confirmation of the plan for the following reasons:

       1. Though the proposed Chapter 13 plan includes provisions
  in Section 3.4, the appropriate box has not been checked in
  Section 1.2 possibly rendering those provisions ineffective

       WHEREFORE, the Trustee moves the Court to inquire into the
  above objections, deny confirmation of this Debtor’s(s’) Plan and
  to dismiss the case; or, in the alternative, convert the case to
  one under Chapter 7.

         December 4, 2018


                                                       /s
                                            Sonya M. Buckley, Esq.
                                            for Chapter 13 Trustee
                                            GA. Bar No. 140987




  Mary Ida Townson, Chapter 13 Trustee
  Suite 2200
  191 Peachtree Street, N.E.
  Atlanta, GA 30303-1740
  404-525-1110
  sonyab@atlch13tt.com
Case 18-58700-bem        Doc 48    Filed 12/04/18 Entered 12/04/18 09:13:16   Desc
                                        Page 2 of 2




                               CERTIFICATE OF SERVICE

         This is to certify that I have this day served


  DEBTOR(S):

  DAVID W. CONNER
  3826 LEBANON CHURCH RD
  WEST MILLFIN, PA 15122

  ATTORNEY FOR DEBTOR(S):

  CLARK & WASHINGTON
  3300 NORTHEAST EXPRESSWAY
  BLDG 3, STE A
  ATLANTA, GA 30341


  in the above in the foregoing matter with a copy of this pleading
  by depositing same in the United States Mail in a properly
  addressed envelope with adequate postage thereon.

  This 4TH      day of December, 2018


             /s
  Sonya M. Buckley, Esq.
  for Chapter 13 Trustee
  GA. Bar No. 140987




  Mary Ida Townson, Chapter 13 Trustee
  Suite 2200
  191 Peachtree Street, N.E.
  Atlanta, GA 30303-1740
  404-525-1110
  sonyab@atlch13tt.com
